DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed October 09, 2020.  The preliminary amended claims 1-11, 13, and 15, are currently pending.  Claims 12 and 14 have been cancelled.

Specification
Amendment to the specification filed 10/09/2020, hereby acknowledged, the amendment to the specification has been entered.

Priority
Certified copy of priority document 1853144 dated April 11, 2018, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/09/2020 and 11/09/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-11, 13 and 15, allowed.

Reason for Allowance  
The following is an examiner’s statement of reasons for allowance:  The closest prior art made of record include references cited in the notice of references.  The claims 1, 8, 10, 11, 13 and 15, are allowed over the prior arts since the references taken either individually or collectively as a whole, neither teach nor render obvious features comprising, an identifier representing that a resource used by the respective access point belongs to a shared risk group, called a GRP identifier, performing a first attachment of the terminal to a first access point of the plurality, and performing a second attachment of the terminal to a second access point of the plurality, selected based of the GRP identifier of the second access point and of the GRP identifier of the first access point as in claims 1, 10, 13, and broadcasting a message to the terminal and to other terminals within the coverage of the access point, comprising an identifier representing that a resource used by the access point belongs to a shared risk group, called a GRP identifier, receiving a message from the terminal comprising the GRP identifier of another access point, and selecting a resource for the terminal, on the basis of the GRP identifier of the access point and of the GRP identifier of the other access point, as with claims 8, 11, 15.
The closest prior arts of record cited in the notice of references, include: Elliott et al (US 2015/0319628), Rodriquez (US 2005/0090283), Singh et al (US 2013/0244648), Zhang et al (US 2015/0319618).  
	Elliott et al discloses a first wireless-enabled access point in communication with the data terminals through a wireless interface after a primary connection between the first access point and the data network is lost, detecting loss of the primary connection to the data network, conducts a scan for a further access point to establish a wireless connection using the said wireless interface between the first access point and the further access point, attempting connection between the first access point and the data network by way of the further access point, establishing connection between the one or more data terminals and the data network by way of the first and further access points.
	Rodriquez discloses a terminal connected through a plurality of mobile networks and transmitting a request for portions of the resource from the at least one activated wireless communication connection for establishing local communication connections with mobile computing devices, the wireless network access device further includes a processor, cache memory, and a communication bus for transmitting information from the local network interfaces to the wireless network interfaces 
	Singh et al discloses establish a wireless connection with one of the cellular base stations, to communicate with other devices within the network, or with other mobile devices, which have established their own wireless connections with a cellular base station, the access point shares part of the radio frequency spectrum allocated to that wireless communications network, either permanently or temporarily, some of the group of channels, the group of channels is thus shared with other base stations, which may serve macrocells, microcells, picocells, or even "femtocells", in the public, wide area network.
Zhang et al discloses determining, by a base station, that user equipment UE needs to access an access point AP, acquiring, by the base station, a security parameter that is required for the UE to interact with the AP, after an air interface is securely activated, sending, by the base station, the security parameter to the UE, so that the UE performs, by using the security parameter, security processing on data exchanged between the UE and the AP.
The closest cited prior arts however either in itself or in combination, fail to anticipate or render the above allowable features obvious.  -
Claim 2-7, 9, further limit allowable claims noted above, and, therefore, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.